J-A24038-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: ADOPTION OF H.R.D.               :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
                                         :
                                         :
                                         :
                                         :
 APPEAL OF: WESTMORELAND                 :
 COUNTY CHILDREN'S BUREAU                :   No. 494 WDA 2020

               Appeal from the Order Entered March 3, 2020
          in the Court of Common Pleas of Westmoreland County
                   Orphans’ Court at No(s): 24 of 2019

 IN RE: ADOPTION OF R.R.F.               :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
                                         :
                                         :
                                         :
                                         :
 APPEAL OF: WESTMORELAND                 :
 COUNTY CHILDREN’S BUREAU                :   No. 495 WDA 2020

               Appeal from the Order Entered March 3, 2020
          in the Court of Common Pleas of Westmoreland County
                   Orphans’ Court at No(s): 25 of 2019


BEFORE: BENDER, P.J.E., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                     FILED OCTOBER 26, 2020

     In these consolidated appeals, the Westmoreland County Children’s

Bureau (the “Agency”) appeals from the Orders of the Orphans’ Court, which

denied its Petitions to involuntarily terminate the parental rights of L.R.S.
J-A24038-20


(“Mother”) to her female children, R.R.F.1 (born in September 2014) and

H.R.D.2 (born in April 2017) (collectively, “the Children”), pursuant to the

Adoption Act, 23 Pa.C.S.A. § 2511(a)(1), (2) and (b). We affirm.

        The Orphans’ Court set forth the factual and procedural history of this

matter as follows:

        [Mother] is 23 years[]of[]age. She is the child of addicted
        parents, [and] had chaotic experiences while growing up, often
        residing in the custody of her grandmother. She attended the
        Milton Hershey School for several years, but left in the ninth
        grade. Thereafter, she had no formal schooling, residing in
        various temporary housing situations, at one point, in a shelter,
        and was frequently living with her grandmother.

        When she was age 15, she met [M.F.], who was then age 22.
        According to [Mother], she began using alcohol, heroin and
        ecstasy, at that time. At age 17, she gave birth to [M.F.’s] child,
        [R.R.F., in September 2014]. The relationship between [M.F.] and
        [Mother] was volatile, with frequent upheavals of domestic
        violence. [Mother] obtained sole custody at Case No. 1854 of
        2015-D. In that action, [M.F.’s] parents … had intervened. (Their
        Petition for Partial Custody is still pending.) [M.F.] died of drug
        toxicity [in November 2017]. At that time, [Mother] was age 18.

        By age 20, [Mother] had started a second relationship. This
        relationship was with [B.D.], the father of [Mother’s] second child,
        [H.R.D], born in [April 2017], when [Mother] was age 21.

        Apparently, the living situation in 2017 and 2018 was
        characterized by bouts of domestic violence and drug activity. The
        caseworker from the [Agency] did not have concerns for the
        condition of [M.F.’s] and [Mother’s] home, but there had been
        multiple referrals for suspected drug activity. In May 2018, drug
____________________________________________


1   M.F., R.R.F.’s father, died in November 2017.

2On September 5, 2019, B.D., H.R.D.’s father, signed a Petition for Voluntary
Relinquishment of Parental Rights. N.T. 9/5/19, at 16.


                                           -2-
J-A24038-20


     tests were requested[. B]oth [M.F.] and [Mother] tested positive
     for methamphetamines, and on June 5, 2018, the [C]hildren were
     removed from their custody and placed in the kinship care of
     [M.F.’s] mother and her husband, [C.G., and J.G.].

     During 2018, [Mother] accumulated five drug or drug-related
     criminal charges. On December 19, 2018, she was taken into
     custody in the courthouse as she was awaiting the
     commencement of a review of the dependency case. (Just prior
     to the hearing, [Mother] had tested positive for multiple illegal
     substances.) [Mother] was taken forthwith to criminal court,
     where she requested acceptance to drug treatment court. She
     remained incarcerated and an assessment was ordered.

     Margaret Graytok, L.S.W. [(Licensed Social Worker) (“Ms.
     Graytok”),] of [Southwestern Pennsylvania Human Services
     Behavioral Health (“S.P.H.S.”)], conducted a “level of care
     assessment” on January 15, 2019. The S.P.H.S. recommendation
     called for inpatient drug and alcohol treatment followed by
     participation in a halfway house. [Mother] remained incarcerated
     and appeared in Drug Treatment Court on February 19, 2019; at
     that time, her request for treatment was accepted. Thereafter,
     she was given [N]otice of termination proceedings.[FN1]

     On March 11, 2019, pursuant to the recommendation of S.P.H.S.
     and the Adult Probation Office, [Mother] was released from the
     county jail and entered a residential treatment program for
     women and children at the Gaudenzia House of Healing in Erie.
     Upon arrival at Gaudenzia, in March 2019, [Mother] entered a
     request for visits with the [Children]. According to [Mother], she
     was told visits would be restricted to a half-hour every other week,
     because the permanency goal had been changed from
     reunification to adoption.[FN2]

     The initial proceeding of [Mother’s] termination proceeding was
     scheduled for April 11, 2019, while [Mother] was in residence at
     Gaudenzia.     ([Mother] contested termination and the initial
     evidentiary hearing was re-scheduled for August 8, 2019, but then
     continued until September 5, 2019.) On June 10, 2019, [Mother]
     successfully completed residential treatment and entered
     Community House, a halfway house, also located in Erie.

     [Mother] successfully completed the program at … on September
     30, 2019, and is compliant with her aftercare programs.

                                    -3-
J-A24038-20


       According to the testimony and the drug testing evidence,
       [Mother] has not used any illegal substances since December 19,
       2018. She is now living with her grandmother.
       _____________________________________________________________________________

           The Petition to Terminate Parental Rights was not served on
       [FN1]

       [Mother] until March 7, 2019, according to the [A]ffidavit of
       [S]ervice.

           Such information would have been incorrect. The Juvenile
       [FN2]

       Court Hearing Officer’s Report of June 12, 2019, notes that the
       placement goal was still “return to parent” and adoption only the
       concurrent goal. The limitation of visits would not appear justified
       by the judicially-ordered permanency plan at that time.

Orphans’ Court Opinion, 3/3/20, at 2-3 (footnotes in original).3

       On February 25, 2019, the Agency filed Petitions for the involuntary

termination of parental rights of Mother to the Children, and for the

involuntary termination of parental rights of B.D. to H.R.D.               The Orphans’




____________________________________________


3 The Orphans’ Court Opinion appeared to have at least two apparent
typographical errors regarding Mother and B.D.’s living situation during 2017
and 2018, and mistakenly refers to B.D. as M.F., who was deceased at that
time.


                                           -4-
J-A24038-20


Court appointed Kyle Baxter, Esquire, as the legal counsel and guardian ad

litem (“GAL”) for the Children.4

       On September 5, 2019, October 23, 2019, and December 12, 2019, the

Orphans’ Court held evidentiary hearings on the Petitions. At the hearing on

September 5, 2019, the Agency presented the testimony of Jean DeFilippis,

the owner of ARCpoint Lab; Ms. Graytok, an employee of S.P.H.S.; Alyssa

Anderson (“Ms. Anderson”), of King and Associates; and Amy Mayer (“Ms.

Mayer”), caseworker for the Agency.              On October 23, 2019, the Agency

presented the testimony of Neil Rosenblum, Ph.D. (“Dr. Rosenblum”), the

court-appointed psychologist; Megan Schweppe of King and Associates; and

again presented the testimony of Ms. Anderson and Ms. Mayer. On December

____________________________________________


4
 The Orphans’ Court appointed only one counsel to serve as both legal interest
counsel and GAL for the Children, and the GAL perceived no conflict between
the best interests of the Children and their legal interests. At the time of the
hearings, R.R.F. was almost five years old and H.R.D. was two years old. N.T.,
9/5/19, at 23. See In re Adoption of L.B.M., 161 A.3d 172 (Pa. 2017)
(plurality), (holding that 23 Pa.C.S.A. § 2313(a) requires that counsel be
appointed to represent the legal interests of any child involved in a contested
involuntary termination proceeding. The Court defined a child’s legal interest
as synonymous with his or her preferred outcome); see also In re T.S., 192
A.3d 1080 (Pa. 2018) (holding that the trial court did not err in allowing the
children’s GAL to act as their sole representative during the termination
proceeding because, at two and three years old, they were incapable of
expressing their preferred outcome). We do not comment on the quality of
the legal counsel’s representation of the Children in this matter. See In re:
Adoption of K.M.G., 219 A.3d 662, 669 (Pa. Super. 2019) (en banc) limited
appeal granted, 221 A.3d 649 (Pa. 2019) (holding that this Court has authority
only to raise sua sponte the issue of whether the trial court appointed any
counsel for the child, and not the authority to delve into the quality of the
representation).



                                           -5-
J-A24038-20


12, 2019, the Agency presented the testimony of Stacy Miller, an employee

at KinderCare and R.R.F.’s kindergarten teacher; and Stephanie Dreggors, an

employee for ARCpoint Labs of Pittsburgh North. The Agency again presented

the testimony of Ms. Graytok, and offered Ms. Mayer for re-cross-examination.

Mother testified on her own behalf.

       On March 3, 2020, the Orphans’ Court entered Orders as to each of the

Children denying the Agency’s Petitions, and concluding that the Agency did

not meet its burden of proving that Mother’s parental rights should be

terminated pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2) and (b).

       Thereafter, on March 13, 2020, the Agency filed Notices of Appeal and

Concise Statements of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b).5

       On appeal, the Agency raises three issues for our review:

       I.     [Whether t]he [Orphans’] Court erred as a matter of law
              and/or abuse of discretion in denying Agency’s [P]etition to
              involuntarily terminate parents’ parental rights pursuant to
              23 Pa.C.S.A. []§ 2511(a)(1) when Agency proved by clear
              and convincing evidence that grounds for termination
              existed[?]

       II.    [Whether t]he [Orphans’] Court erred as a matter of law
              and/or abuse of discretion in denying Agency’s [P]etition to
              involuntarily terminate parents’ parental rights pursuant to
              23 Pa.C.S.A. []§ 2511(a)(2) when Agency proved by clear
              and convincing evidence that grounds for termination
              existed[?]
____________________________________________


5On June 6, 2020, this Court, sua sponte, consolidated the appeals regarding
H.R.D. and R.R.F. For ease of disposition, we have addressed the appeals in
a single memorandum, as did the Orphans’ Court.

                                           -6-
J-A24038-20



      III.   [Whether t]he [Orphans’] Court erred as a matter of law
             and/or abuse of discretion in denying Agency’s [P]etition to
             involuntarily terminate parents’ parental rights pursuant to
             23 Pa.C.S.A. § 2511(b) when Agency proved by clear and
             convincing evidence that termination would best serve the
             needs and welfare of the [Children?]

Agency’s Brief at 4.

      The Agency contends that the Orphans’ Court abused its discretion when

it denied the Agency’s Petitions. Id. at 9. The Agency argues that it proved

by clear and convincing evidence that Mother failed to remedy her incapacity

to parent, which caused the Children to be removed from the parents’ care.
Id. at 9-13.

      Section 2511 of the Adoption Act provides, in relevant part, as follows:

      § 2511. Grounds for involuntary termination

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

             (1) The parent by conduct continuing for a period of
             at least six months immediately preceding the filing of
             the petition either has evidenced a settled purpose of
             relinquishing parental claim to a child or has refused
             or failed to perform parental duties.

             (2) The repeated and continued incapacity, abuse,
             neglect or refusal of the parent has caused the child
             to be without essential parental care, control or
             subsistence necessary for his physical or mental well-
             being and the conditions and causes of the incapacity,
             abuse, neglect or refusal cannot or will not be
             remedied by the parent.

                                     ***


                                      -7-
J-A24038-20


     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The rights
     of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the
     control of the parent. With respect to any petition filed pursuant
     to subsection (a)(1), (6) or (8), the court shall not consider any
     efforts by the parent to remedy the conditions described therein
     which are first initiated subsequent to the giving of notice of the
     filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (2), and (b).

     In reviewing an appeal from the denial of a petition to terminate parental

rights, we adhere to the following standard:

     [A]ppellate courts must apply an abuse of discretion standard
     when considering a trial court’s determination of a petition for
     termination of parental rights. As in dependency cases, our
     standard of review requires an appellate court to accept the
     findings of fact and credibility determinations of the trial court if
     they are supported by the record. In re: R.J.T., 9 A.3d 1179,
     1190 (Pa. 2010). If the factual findings are supported, appellate
     courts review to determine if the trial court made an error of law
     or abused its discretion. Id.; In re R.I.S., 36 A.3d 567, 572 (Pa.
     2011) (plurality). As has been often stated, an abuse of discretion
     does not result merely because the reviewing court might have
     reached a different conclusion. Id.; see also Samuel–Bassett
     v. Kia Motors America, Inc., 34 A.3d 1, 51 (Pa. 2011);
     Christianson v. Ely, 838 A.2d 630, 634 (Pa. 2003). Instead, a
     decision may be reversed for an abuse of discretion only upon
     demonstration     of     manifest   unreasonableness,     partiality,
     prejudice, bias, or ill-will. Id.

     As we discussed in R.J.T., there are clear reasons for applying an
     abuse of discretion standard of review in these cases. We
     observed that, unlike trial courts, appellate courts are not
     equipped to make the fact-specific determinations on a cold
     record, where the trial judges are observing the parties during the
     relevant hearing and often presiding over numerous other
     hearings regarding the child and parents. R.J.T., 9 A.3d at 1190.
     Therefore, even where the facts could support an opposite result,

                                     -8-
J-A24038-20


      as is often the case in dependency and termination cases, an
      appellate court must resist the urge to second guess the trial court
      and impose its own credibility determinations and judgment;
      instead we must defer to the trial judges so long as the factual
      findings are supported by the record and the court’s legal
      conclusions are not the result of an error of law or an abuse of
      discretion. In re Adoption of Atencio, 650 A.2d 1064, 1066
      (Pa. 1994).

In re I.E.P., 87 A.3d 340, 343-44 (Pa. Super. 2014) (quoting In re Adoption

of S.P., 47 A.3d 817, 826-27 (Pa. 2012)).

      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid.    In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

Moreover, we have explained, “[t]he standard of clear and convincing

evidence is defined as testimony that is so ‘clear, direct, weighty and

convincing as to enable the trier of fact to come to a clear conviction, without

hesitance, of the truth of the precise facts in issue.’” Id. (quoting In re J.L.C.,

837 A.2d 1247, 1251 (Pa. Super. 2003)). “Satisfaction of the requirements

in only one subsection of Section 2511(a), along with consideration of the

provisions in Section 2511(b), is sufficient for termination.” Z.S.W., 946 A.2d
726, 729 (Pa. Super. 2008) (brackets omitted, emphasis in original).

      In the present case, the Agency first contends that the Orphans’ Court

erred when it failed to terminate Mother’s parental rights pursuant to Section

2511(a)(1). Agency’s Brief at 7. The Agency argues that Mother “in essence

abandoned her Children for a period of eight months prior to the filing of the

termination [P]etition.” Id.

                                       -9-
J-A24038-20


      Section 2511(a)(1) provides that the Orphans’ Court may terminate

parental rights if the Petitioner establishes that “the parent by conduct

continuing for a period of at least six months immediately preceding the filing

of the petition either has evidenced a settled purpose of relinquishing parental

claim to a child or has refused or failed to perform parental duties.”        23

Pa.C.S.A. § 2511(a)(1).

      With respect to subsection 2511(a)(1), our Supreme Court has held as

follows:

      Once the evidence establishes a failure to perform parental duties
      or a settled purpose of relinquishing parental rights, the court
      must engage in three lines of inquiry: (1) the parent’s explanation
      for his or her conduct; (2) the post-abandonment contact between
      parent and child; and (3) consideration of the effect of termination
      of parental rights on the child pursuant to Section 2511(b).

In re Adoption of Charles E.D.M., 708 A.2d 88, 92 (Pa. 1988). Further,

this Court has stated:

      the trial court must consider the whole history of a given case and
      not mechanically apply the six-month statutory provision. The
      court must examine the individual circumstances of each case and
      consider all explanations offered by the parent facing termination
      of his or her parental rights, to determine if the evidence, in light
      of the totality of the circumstances, clearly warrants the
      involuntary termination.

In re B.,N.M., 856 A.2d 847, 854-55 (Pa. Super. 2004) (citations omitted).

      The focus of involuntary termination proceedings is on the conduct of

the parent and whether that conduct justifies a termination of parental rights.

In re B.L.L., 787 A.2d 1007, 1013 (Pa. Super. 2001). Although the statute

focuses on an analysis of the six months immediately preceding the filing of

                                     - 10 -
J-A24038-20


the petition, the court must consider the whole history of a given case and

may consider a parent’s inaction before the six-month statutory provision. In

re K.Z.S., 946 A.2d 753, 758 (Pa. Super. 2008). Additionally, “[t]he court

must examine the individual circumstances of each case and consider all

explanations offered by the parent facing termination of [her] parental rights,

to determine if the evidence, in light of the totality of the circumstances,

clearly warrants the involuntary termination.” Id. (citations omitted).

      This Court has repeatedly defined “parental duties,” in general, as the

affirmative obligation to provide consistently for the physical and emotional

needs of a child:

      There is no simple or easy definition of parental duties. Parental
      duty is best understood in relation to the needs of a child. A child
      needs love, protection, guidance, and support. These needs,
      physical and emotional, cannot be met by a merely passive
      interest in the development of the child. Thus, this Court has held
      that the parental obligation is a positive duty which requires
      affirmative performance.      This affirmative duty … requires
      continuing interest in the child and a genuine effort to maintain
      communication and association with the child. Because a child
      needs more than a benefactor, parental duty requires that a
      parent exert himself to take and maintain a place of importance
      in the child’s life.

In re B., N.M., 856 A.2d at 855 (citations and internal paragraph breaks

omitted).

      Moreover, “[p]arental duty requires that the parent act affirmatively

with good faith interest and effort, and not yield to every problem, in order to

maintain the parent-child relationship to the best of his or her ability, even in

difficult circumstances.” Id. (citation omitted).   “A parent must utilize all

                                     - 11 -
J-A24038-20


available resources to preserve the parental relationship, and must exercise

reasonable firmness in resisting obstacles placed in the path of maintaining

the parent-child relationship.” Id. (citation omitted).

      Our Supreme Court has instructed, however, that this Court should

defer to the trial court where a “close call” was made. See R.J.T., 9 A.3d at

1190. Here, the Orphans’ Court concluded that the Agency did not meet its

burden of proving that grounds for termination existed pursuant to Section

2511(a)(1) on the basis of Mother’s demonstrating a settled purpose to

relinquish her parental rights to the Children, or a failure to perform her

parental duties. The Orphans’ Court explained that

      [t]he removal of the [C]hildren from [Mother’s] custody on June
      5, 2018, was based on [Mother’s] positive drug test (for
      methamphetamines), prior reports to the agency, and the need
      for the [C]hildren to be in a safe environment, as the [C]hildren
      were then only one and three years old.

      The evidence is clear that during 2018, [Mother] was engaged in
      substance abuse and drug-related criminal activity and domestic
      violence. Moreover, she failed to comply with court-ordered
      treatment services.

      The findings of the December 19, 2018 hearing officer[,] that
      [Mother] had made no progress[,] would seem correct. However,
      on this date[,] the situation took a different course. [Mother] was
      arrested just before commencement of the dependency review
      hearing and taken to criminal court.          There she requested
      admission to drug treatment court.

      The record is clear that, since that date, December 19, 2018,
      [Mother] has been abstinent of all illegal substances and has
      demonstrated behavior unlike that which led to the removal of her
      [Children]. The events since December 19, 2018, cause hesitation
      as to reaching a conclusion that [Mother’s] rights should be
      terminated.

                                    - 12 -
J-A24038-20



        [] MOTHER’S CONDUCT AFTER DECEMBER 19, 2018

          [Mother] immediately sought the intervention of drug
          treatment court. She was accepted. She thereafter
          complied with her drug court requirements. Her
          testimony as to her recovery and progress was
          convincing.

          Ms. Graytok[,] of S.P.H.S.[,] testified that [Mother]
          successfully completed the Gaudenzia House of
          Healing, and at the Community House, [Mother] had
          been made “chief” of the house, meaning that
          community decisions were made through her. Ms.
          Graytok testified that [Mother] is compliant with
          aftercare services under the drug treatment court
          program – intensive outpatient treatment, NA/AA
          [Narcotics Anonymous/Alcoholics Anonymous], drug
          testing, case management requests, etc.

          [Mother] outlines improvements to her mental health:
          “I have learned a lot of ways to cope … I am on
          medications … I use the skills I have learned to deal
          with [anxieties] … how to identify an abusive
          relationship … I am sober. I am an honest person
          today. I think I deal with things a lot better now. I
          am learning to cope with everything, which is
          something I was never good at before….” (T. 130-
          132)

          [Mother] was credible under (what I would call) a
          blistering cross[-]examination by the [GAL] as to non-
          compliance with agency requirements during
          2018.[FN3] She openly, candidly acknowledged her
          failure to engage in the services offered (and
          required) by the [A]gency during 2018.

          [Mother’s] self-assessment of her condition post[-]
          drug court is entitled to weight and consideration,
          given its candor.

                     23 Pa.C.S.[A.] § 2511(a)(1)




                                  - 13 -
J-A24038-20


       It is important to note that Mother’s directional change of course
       began December 19, 2018, well before she was given [N]otice of
       termination proceedings on March 7, 2019. This fact is not
       acknowledged by the [A]gency. The thrust of the [A]gency’s case
       is to request consideration of the time period from June 5, 2018,
       the date of removal, until December 19, 2018, a period of six
       months and two weeks. The cases, however, counsel the trial
       court to not simply mechanically apply the six-month statutory
       [sic] of § 2511(a)(1), but to consider the entire background of the
       case, and the totality of the circumstances – including all
       explanations offered by the parent. Only then, and upon finding
       the evidence to be clear and convincing, should termination be
       ordered.

       The narrative of this case demonstrates facts and circumstances
       of deprivation in [Mother’s] own background that would render
       unjust any mechanical application of § 2511(a)(1); rather,
       [Mother’s] 2018 conduct must be viewed in light of her
       experiences from age 15 onward. Her addictions beginning at age
       15, which had not been remedied by December 19, 2018, were
       obviously the causes of many of her failures and wrongdoing, but,
       at the very same time, serve to refute any basis for concluding
       that she possessed a “settled purpose” of relinquishing or
       abandoning her children.
       ___________________________________________________

       FN3 I believe I erred by simply accepting the request from the
       [A]gency that the [GAL] also serve as counsel for the [Children].
       The [C]hildren are only ages five and two and have no special
       need for their own counsel. The [GAL] became a vigorous
       advocate for the outcome of termination (T. 158), and served as
       virtual co-counsel for the [A]gency.

Orphan’s Court Opinion, 3/3/20, at 5-7 (footnote in original).6

       Mindful of our standard and scope of review, we cannot conclude that

the Orphans’ Court abused its discretion when it determined that the Agency



____________________________________________


6 We will not delve into the quality of the representation by the GAL/legal
interests counsel. See Adoption of K.M.G., 219 A.3d at 669.

                                          - 14 -
J-A24038-20


had failed to present clear and convincing evidence to terminate Mother’s

parental rights under Section 2511(a)(1).    Our review discloses that the

Orphans’ Court considered the totality of the circumstances and concluded

that Mother did not demonstrate a settled purpose of relinquishing her

parental rights, and that she has exercised reasonable firmness in overcoming

obstacles in her path while the Children were in foster care and she was not

performing her parental duties.    The competent evidence in the record

supports the Orphans’ Court’s findings regarding the credibility of the

witnesses and the weight of the evidence.    Thus, we will not reweigh the

evidence or make different credibility determinations.   In re Adoption of

S.P., 47 A.3d at 826-27. Accordingly, we find no abuse of discretion in the

Orphans’ Court’s denial of the Agency’s Petition pursuant to Section

2511(a)(1).

      Next, the Agency avers that the Orphans’ Court erred and abused its

discretion when it denied the Agency’s Petition to involuntarily terminate

Mother’s parental rights pursuant to Section 2511(a)(2). More specifically,

the Agency contends that Mother was “non-compliant with services offered to

her by the Agency[,] and that she made no progress towards reunification.”

Agency’s Brief at 17.

      With respect to section 2511(a)(2), the moving party must produce

clear and convincing evidence regarding the following elements: (1) repeated

and continued incapacity, abuse, neglect or refusal; (2) such incapacity,


                                   - 15 -
J-A24038-20


abuse, neglect or refusal caused the child to be without essential parental

care, control or subsistence necessary for his physical or mental well-being;

and (3) the causes of the incapacity, abuse, neglect or refusal cannot or will

not be remedied. See In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.

Super. 2003). The grounds for termination of parental rights under section

2511(a)(2), due to parental incapacity that cannot be remedied, are not

limited to affirmative misconduct; to the contrary, those grounds may include

acts of refusal as well as incapacity to perform parental duties. In re A.L.D.,

797 A.2d 326, 337 (Pa. Super. 2002).

      Here, the Orphans’ Court determined that the Agency did not meet its

burden that grounds for termination existed pursuant to Section 2511(a)(2).

The Orphans’ Court opined as follows:

                       23 Pa.C.S.[A.] § 2511(a)(2)

      Neither can one conclude[,] on a “clear and convincing”
      standard[,] that [Mother] “cannot or will not remedy the
      incapacities that she demonstrated from early 2018 until
      December 2018. Her compliance -- and success -- in [d]rug
      [t]reatment [c]ourt must be accorded weight. That objective
      measure, taken with [Mother’s] candid testimony, provides a clear
      evidentiary basis for distinguishing her 2018 conduct from that
      after entry into rehabilitative services.

Orphans’ Court Opinion, 3/3/20, at 7 (emphasis added).

      Upon review, we discern no abuse of discretion by the Orphans’ Court

in concluding that the Agency failed to present clear and convincing evidence

to terminate Mother’s parental rights pursuant to Section 2511(a)(2). Despite

Mother’s lack of compliance with the services offered by the Agency, Ms. Mayer

                                    - 16 -
J-A24038-20


conceded that Mother has been fully compliant with drug treatment court.

N.T., 12/12/19, at 15, 19. Moreover, Mother has continually tested negative

for all illegal substances since December 19, 2018.

      The Orphans’ Court based its decision on the testimony presented, and

the competent evidence of record supports its factual findings. Again, we will

not reweigh the evidence or make different credibility determinations. In re

Adoption of S.P., 47 A.3d at 826-27.

      Finally, the Agency contends that the Orphans’ Court erred and abused

its discretion when it denied the Agency’s Petition to involuntarily terminate

Mother’s rights pursuant to Section 2511(b).      Agency’s Brief at 26.     The

Agency argues that termination of Mother’s parental rights would best serve

the needs and welfare of the Children. Id.

      This Court has stated that the focus in terminating parental rights under

section 2511(a) is on the parent, but it is on the child pursuant to section

2511(b). See In re Adoption of C.L.G., 956 A.2d 999, 1008 (Pa. Super.

2008) (en banc).

      As to Section 2511(b), our Supreme Court has stated as follows:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23
      Pa.C.S.[A.] § 2511(b). The emotional needs and welfare of the
      child have been properly interpreted to include “[i]ntangibles such
      as love, comfort, security, and stability.” In re K.M., 53 A.3d
781, 791 (Pa. Super. 2012). In In re E.M., [620 A.2d 481, 485
      (Pa. 1993)], this Court held that the determination of the child’s
      “needs and welfare” requires consideration of the emotional bonds
      between the parent and child. The “utmost attention” should be

                                    - 17 -
J-A24038-20


      paid to discerning the effect on the child of permanently severing
      the parental bond. In re K.M., 53 A.3d at 791. However, as
      discussed below, evaluation of a child’s bonds is not always an
      easy task.

In re T.S.M., 71 A.3d at 267.

      Generally, this Court has stated that a parent’s own feelings of love and

affection for a child, alone, will not preclude termination of parental rights. In

re L.M., 923 A.2d 505, 512 (Pa. Super. 2007). We have stated that a “child’s

life ‘simply cannot be put on hold in the hope that [a parent] will summon the

ability to handle the responsibilities of parenting.’”    In re Z.P., 994 A.2d
1108, 1125 (Pa. Super. 2010).

      In the present case, the Orphans’ Court denied the Agency’s Petitions

to involuntarily terminate Mother’s parental rights pursuant to Section

2511(b), and explained, in part as follows:

      The [A]gency sets forth the § 2511(b) allegations, in summary,
      as follows:

            [Mother’s] failure to gain control over her life
            circumstances has resulted in a belief that it is no
            longer in the [Children’s] best interest to be returned
            to [Mother]; [Mother] has been non-compliant with
            services offered by the [A]gency, and has made no
            progress during “the past five months” toward
            reunification. [Mother] appears to lack the innate
            ability to provide care and protection for her
            [Children] and has made no efforts to improve her
            personal, legal or family situations.

      Section 2511(b) requires consideration of the needs and welfare
      of the [Children]. The court is not to terminate a parent’s rights
      on the basis of environmental factors that are beyond the control
      of the parent. Many terminations, however, have been based on
      a parent’s unaddressed addiction or mental health issues, as these

                                     - 18 -
J-A24038-20


     are not “environmental”, per se.       However, §[ ]2511(b) is
     intended to require an analysis of the [Children’s] best interests,
     as to both tangible and intangible considerations.

     Mother[,] herein[,] passionately expresses her own feelings of
     love and affection for the [C]hildren, and her desire to be “their
     mom[.”] Obviously, a parent’s own feelings cannot alone be a
     basis for denying termination. The parent must also demonstrate
     some objective evidence in support of her cause, for example, the
     ability to actually care for and raise her children. These issues
     have been raised by the [Agency] – housing, a job, a GED,
     transportation, and [Mother’s] actual capacity to raise and nurture
     the [Children]. All of these issues are on [Mother’s] plate, yet she
     is only midway through the [d]rug [t]reatment [c]ourt
     recovery/diversionary       program.         Though       [Mother’s]
     circumstances are difficult – and in the end, she may not succeed
     – she currently has stable housing with her grandmother, is
     succeeding with all of her recovery programs, has begun her job-
     search efforts[,] and is to begin her GED efforts in the near future.
     Clearly, her efforts must be accorded significant weight at this
     juncture.

     [Mother] has not completed the [Agency’s] requirements, but has
     obtained what are essentially the same services through her drug
     court program – therapy, life skills, [and] recovery services. Non-
     compliance issues pending in the Juvenile Court are not
     significant, as they can all be addressed in a prompt manner. If
     [Mother] lacks the “capacity” to position herself for return of her
     [C]hildren, that will become evident. At this time, it cannot be
     said she lacks the capacity. The concerns described by Dr.
     Rosenblum reflect the issues facing this “relatively young 23-year-
     old” [M]other, and his written opinion that[] [Mother’s] progress
     “will require considerable effort … over an extended period of
     time”, identifies the hurdles. Clearly, success in the drug court
     program does not equate to the success needed for return of the
     [C]hildren, and an elongated, uneven series of successes followed
     by failure would demonstrate correctness of the [Agency’s]
     argument that [Mother] simply does not have the capacity to
     parent the [C]hildren. Even so, termination at this time would be
     precipitous and not on the basis of clear and convincing evidence.

     To deprive [Mother] of an opportunity to demonstrate her
     parenting competencies[,] while in a clean and sober state[,] is to
     ignore all evidence of her improvement that occurred after she

                                    - 19 -
J-A24038-20


     was no longer ingesting near-daily doses of methamphetamines.
     Moreover, failing to consider post-December 19, 2018[,] evidence
     would raise questions of whether [Mother] was accorded due
     process. These facts must be kept in mind:

           1. The permanency goal set forth in the Order of
              December 19, 2018, was return to the [Mother],
              yet her visits were limited and a termination
              [P]etition was filed.

           2. [Mother’s] efforts of sobriety and resumption of
              custody literally began on December 19, 2018, yet
              on March 7, 2019, she was served with the
              [P]etition. (A § 2511(b) argument that [Mother’s]
              remedial efforts may not be considered would not
              be supported by the facts.)

           3. [Mother’s] visitation schedule was set[,] at the
              [Agency’s] discretion[,] at the barest minimum.
              The schedule was, as the [Agency] admitted, in
              anticipation of termination proceedings.         The
              supervised visits of one[-]half hour every other
              week was hardly sufficient to support a
              reunification goal. (Note: Petitioner’s Exhibit 5.)

           4. There is no basis for the court to conclude that
              termination would not cause the [C]hildren to lose
              an important bond, particularly as to [R.R.F.]. The
              observation memorandum of [Ms.] Anderson,
              Exhibit 5, reflects the appearance of a substantial
              bond. More frequent visits would have provided
              clarity.    [Mother] must be entitled to an
              opportunity     to   demonstrate    bonding     and
              attachment contentions.

     All this having been said, a careful reflection of Dr. Rosenblum’s
     testimony identifies the issues yet to be addressed by [Mother] –
     particularly as to her mental health and competencies. But her
     first step was sobriety/abstinence, which she has taken. Perhaps,
     in several months, a pure “best interests” analysis may lead to the
     conclusion that the [C]hildren’s permanency interests require
     adoption by the grandmother. At least by then[,] [Mother’s]
     competencies, or lack thereof, would be fairly assessed, there
     would have been an opportunity for “family roundtables” types of

                                   - 20 -
J-A24038-20


      discussions and the permanency interests even agreed to by all
      concerned, or, at least, there would be better clarity of the issues
      involved.

Orphans’ Court Opinion, 3/3/20, at 7-9.

      Our review of the record reveals that the Orphans’ Court’s determination

is supported by the competent evidence of record. Dr. Rosenblum conceded

that there is a great deal of concern surrounding Mother’s history of addiction,

but testified that Mother’s “strengths are an increased level of motivation and

increased level of commitment to recovery.”      N.T., 10/23/19, at 10.      The

Orphans’ Court weighed heavily Mother’s willingness to accept responsibility

for her failure to provide suitable care for the Children for a number of years,

and Dr. Rosenblum credited Mother for her ability to be “honest, more honest

than many who … complete these evaluations for court-related purposes. She

openly acknowledged her difficulty with self-esteem with a pattern of very

severely impulsive behaviors, a pattern of self-defeating behaviors, conflicts

with others.” Id. at 18. Ms. Anderson, who provides therapy for R.R.F., and

supervises visits between Mother and the Children, testified that when the

Children greet their mother, “[t]hey appear very excited to see her. They run

to her and give her a big hug, jump on her.”       N.T., 9/5/19, at 106.     Ms.

Anderson described that during visitation, “[t]hey play. We have a kitchen

playset that [R.R.F.] loves, so they’ll play with that, and color sometimes.

More recently, they’ve been spending a lot [of] time on the floor, tickling each




                                     - 21 -
J-A24038-20


other and playing on the floor.” Id.   Moreover, Ms. Anderson stated that

Mother does not do anything that displeases the Children. Id.

      We conclude that the Orphans’ Court’s findings are supported by

competent evidence in the certified record, and that the court did not commit

an error of law or abuse of discretion in its determination that involuntary

termination of Mother’s parental rights is not in the Children’s best interests

pursuant to 2511(b).

      As discussed supra, and our Supreme Court has stated, appellate

courts—unlike trial courts— are not in a position to make the close calls based

on fact-specific determinations. In re R.J.T., 9 A.3d at 1190. Not only do

trial judges observe the parties during the termination hearing, but they

usually preside over the dependency hearings with the same parties and have

a longitudinal understanding of the case, and the best interests of the children

involved. Id.   Therefore, even where the facts could support an opposite

result, as is often the case in dependency and termination cases, an appellate

court must resist the urge to second guess the trial court, and impose its own

credibility determinations and judgment, so long as the factual findings are

supported by the record and the trial court’s legal conclusions are not the

result of an error of law or an abuse of discretion. In re Adoption of S.P.,
47 A.3d at 826-27.

      After review of the certified record, we conclude that the record supports

the Orphans’ Court’s factual findings, and the court’s conclusions are not the


                                     - 22 -
J-A24038-20


result of an error of law or an abuse of discretion.    Our review discloses

competent, clear and convincing evidence in the record to support the

Orphans’ Court’s denial of the Petitions to terminate Mother’s parental rights

to the Children. In re Adoption of S.P., 47 A.3d at 826-27; In re: T.S.M.,
71 A.3d at 267.

      Accordingly, we affirm the Orphans’ Court’s Orders.

      Application for post-submission communication granted.           Orders

affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/26/2020




                                    - 23 -